ON MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that we were in error in the disposition made of his several contentions. He presents no new or additional reasons for a reversal of the case.
We remain convinced that the case was correctly disposed of in our original opinion.
We again call attention to the fact that the writ of habeas corpus cannot serve as a substitute for an appeal. Appellant presents no grounds whereby the conviction may be attacked by such writ.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.